DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
In claim 18, line 10, add --contact-- before “via and hole.”
Claims 19 and 20 depend from claim 18, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US Pub. 2009/0078939; hereinafter “Yamazaki”).
Yamazaki discloses [Re claim 1] an integrated circuit comprising: a layer 216 of semiconductor material (page 4, paragraph 55), the layer 216 having a source region 220a, a body region 221 (a channel region), and a drain region 220b (page 4, paragraph 55), wherein the body region 221 is between the source region 220a and the drain region 220b (see fig. 2A); and one or more contacts 235 including a first portion (top portion) on a top surface of the layer 216 and having a first horizontal dimension (see fig. 2A), and a second portion (hole/penetrating portion) extending from the first portion through the layer 216 (see fig. 2A), the second portion having a second horizontal dimension less than the first horizontal dimension (see fig. 2A); and a gate structure (217, 218) (page 4, paragraph 55) in contact with the body region 221 of the layer 216 (see fig. 2A), the gate structure (217, 218) including a gate dielectric 217 and a gate electrode 218 (page 4, paragraph 55), wherein the gate dielectric 217 is between the gate electrode 218 and the body region 221 (see fig. 2A).
Yamazaki discloses [Re claim 2] further comprising a substrate of electrically insulating material (101, 104 ) (page 8, paragraph 93; page 9, paragraph 109; see fig. 3D), wherein the substrate comprises: a first insulating material 101; and a second insulating material 104 on the first insulating material 101 (see fig. 3D), the second insulating material 104 (silicon oxide; page 8, paragraph 93) being compositionally different from the first insulating material 101 (aluminosilicate glass; page 9, paragraph 109; silicon oxide and aluminosilicate glass are two different materials).
Yamazaki discloses [Re claim 3] wherein the second insulating material 104 has a vertical thickness no greater than 15 nm (10 nm; page 8, paragraph 94).
Yamazaki discloses [Re claim 8] further comprising an insulator (222, 223) (page 4, paragraph 56) between a portion (top portion) of the one or more contacts 235 and the layer 216 (see fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Inoue et al. (US Pub. 2012/0298986; hereinafter “Inoue”).
[Re claim 7] Yamazaki fails to disclose explicitly wherein the semiconductor material comprises a metal atom and a chalcogen atom.
However, Inoue discloses a semiconductor layer 220 has an oxide semiconductor such as InGaZnO (page 3, paragraph 47), wherein In, Ga and Zn are metals, and oxygen is a chalcogen.  Inoue also discloses wherein the semiconductor layer 220 may be a polysilicon layer (page 3, paragraph 47), and a polysilicon layer is used in Yamazaki as a semiconductor layer (page 11, paragraph 133).  Based on Inoue, InGaZnO and polysilicon are interchangeable materials for a semiconductor layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a semiconductor layer with certain material, as taught by Inoue, in order to obtain desired electrical characteristics for a channel region and a source/drain region appropriate for a transistor structure.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
[Re claim 9] Yamazaki fails to disclose explicitly wherein the first horizontal dimension is at least 5 nm greater than the second horizontal dimension. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a contact with certain dimension, in order to obtain desired electrical characteristics for interconnection patterns without causing any shortages.
Yamazaki discloses [Re claim 10] further comprising an interconnect (right interconnect adjacent to the layer 216) positioned laterally adjacent the layer 216 (see fig. 2A), wherein the interconnect comprises a metal (page 4, paragraph 57).
Yamazaki fails to disclose explicitly wherein the interconnect is spaced from the layer by no more than 100 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an interconnect with certain location, in order to obtain desired interconnection patterns without causing any shortages.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites the second portion includes a plurality of posts extending from the first portion.  
Claim 5 recites the gate structure includes one or more posts extending through the layer.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 6 depends from claim 5, so it is objected for the same reason.
Claims 11-17 are allowed, and claims 18-20 will be allowed after overcoming the objection above.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 recites the electrical contact including a larger portion in contact with a top surface of the active material and a smaller portion extending through the layer of active material into the base.
Claim 18 recites depositing a sacrificial spacer material on vertical walls of the contact via; etching a hole through the mesa between the sacrificial spacer material on vertical walls of the contact via; removing the sacrificial spacer material from vertical walls of the contact via.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 12-17, 19 and 20 variously depend from claim 11 or 18, so they are allowed or will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 7, 2022